DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-19 have been examined in this application.  Claim 20 is canceled.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 3/21/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 19 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0321011 by Small in view of US Patent Application Number 2007/0250452 by Leigh.

Regarding claim 1, Small discloses a computer (paragraph 76 discloses “the processor 50 is implemented in software adapted to run on a general-purpose computer (not shown)”), programmed to:
Initiate a fuel delivery request for fuel delivery by an unmanned aerial vehicle (paragraph 85 discloses “At steps 202 and 204, a refueling command is issued to the mission UAV 12 and the tanking UAV 14 by timed pre-program or command from ground control”);
In response to the initiation, instruct a communication module in the vehicle to transmit a beacon signal to enable the UAV to locate the vehicle (paragraph 61 discloses “The receiving mission UAV 12 may continuously transmit its position and altitude information by radio”); and
Coordinate a docking procedure between the UAV and the vehicle to receive fuel form the UAV (paragraph 84 discloses “The autopilot 126 provides short-range guidance commands for the maneuvering fins 54 and 56 of the seeker 30 to effect a successful docking of the seeker probe 30 form the tanker UAV 14 with the refueling port receptacle 22 of the mission UAV 12”).  
Small does not disclose the fuel delivery request being initiated from a vehicle and wherein prior to docking: the computer is programmed to transmit a validation query, from the vehicle, regarding a fuel type; and, in response to the query, receive a reply, from the UAV, indicating a type of fuel associated with the payload, wherein the payload comprises one of liquid fuel, an auxiliary battery, or a wireless charge.  However, this limitation is taught by Leigh.  Leigh discloses a vehicle refueling system, and paragraph 97 discloses “In operation, FMU 24 receives RF data from AIM 21 via data antennas 73 & 84, the data transceiver 75 and serial port 83.  The received data is stored in data memory 84 and portions of the received data are compared with authorization data also stored in data memory 84.  Upon successful verification that the fueling site signature, vehicle ID, the RF/ID Tag ID and the fuel type of the received data matches the authorization data and the hose is available, Microprocessor/microcontroller 87 allows the fuel dispensing hose matching the RF/ID Tag ID to dispense fuel” and paragraph 57 discloses AIM 21 being mounted within vehicle 23.  It would be obvious to a person having ordinary skill in the art to modify Small using the teachings from Leigh in order to ensure that.  

Regarding claim 2 (dependent on claim 1), Leigh further teaches the request at least comprises vehicle identifier data and fuel type data.  Paragraph 87 discloses “The transmission of RF/ID Tag ID information and vehicle specific data to FMU 24 is via microprocessor/microcontroller 62 receiving vehicle specific data (for example, site ID, vehicle ID, fuel type and quantity limitations, and current mileage)”.    

Regarding claim 3 (dependent on claim 2), Small discloses the request further comprising location data, heading data, destination data, or a combination thereof.  Step 210 discloses “Transmit Identification code and local GPS position coordinates by air-to-air radio at 30 second intervals”.    

Regarding claim 4 (dependent on claim 2), Small discloses the signal including an identifier that matches at least a portion of the identifier data sent in the request.  Paragraph 85 discloses “At step 210, the mission UAV transmits an identification code and local GPS position coordinates by air-to-air radio at predetermined (e.g. 30 second) intervals”.  

Regarding claim 5 (dependent on claim 4), Small discloses the identifier in the signal being encrypted.  Paragraph 42 discloses “Also provides for transmission security such as encryption, passwords, bit error checking”.  

Regarding claim 6 (dependent on claim 1), Small discloses the computer further being programmed to instruct the module to send the request to the UAV or to a remote server associated with the UAV.  Paragraph 61 discloses “The unmanned tanker aircraft 14 will be directed to the holding area by its ground control station”.  

Regarding claim 7 (dependent on claim 10), Leigh further teaches the signal being transmitted according to a short range wireless communication protocol.  Paragraph 97 discloses “FMU 24 receives RF data from AIM 21 via data antennas 73 & 74”.    

Regarding claim 8 (dependent on claim 1), Small discloses the fuel is carried by the UAV (tanker UAV 14). 
Leigh further teaches the computer further is programmed to, prior to delivery, validate at least a fuel type.  Paragraph 97 discloses “In operation, FMU 24 receives RF data from AIM 21 via data antennas 73 & 84, the data transceiver 75 and serial port 83.  The received data is stored in data memory 84 and portions of the received data are compared with authorization data also stored in data memory 84.  Upon successful verification that the fueling site signature, vehicle ID, the RF/ID Tag ID and the fuel type of the received data matches the authorization data and the hose is available, Microprocessor/microcontroller 87 allows the fuel dispensing hose matching the RF/ID Tag ID to dispense fuel”.

Regarding claim 9 (dependent on claim 1), Small discloses, during the docking procedure, the computer is further programmed to actuate one or more locking features on the vehicle to retain the UAV thereto.  Paragraph 86 discloses “the tanker switches from GPS guidance to precision guidance using signals from the magnetic fuel probe seeker and at step 232 closes in range until mechanical lock (successful docking) is achieved”.  

Regarding claim 10 (dependent on claim 1), Leigh further teaches the computer being further programmed to electronically actuate a port, a valve, or both to receive fuel into a chamber of the vehicle.  Paragraph 97 discloses “Upon successful verification that the fueling site signature, vehicle ID, the RF/ID Tag ID and the fuel type of the received data matches the authorization data and the hose is available, Microprocessor/microcontroller 87 allows the fuel dispensing hose matching the RF/ID Tag ID to dispense fuel” and paragraph 78 discloses the dispenser delivering the fuel via solenoid valve 46.  
Regarding claim 12 (dependent on claim 1), Small discloses the computer further is programmed to electronically actuate a valve to dispense fuel into a main fuel tank of the vehicle from a chamber that at least temporarily stores fuel delivered by the UAV.  Paragraph 86 discloses “at step 238, sends a signal to start the flow of fuel”.  The reservoir within tanker UAV 14 comprises a chamber that at least temporarily stores fuel delivered by the UAV before it is dispensed into the main fuel tank of mission UAV 12.  

Regarding claim 19, Small discloses a computer program product (paragraph 76 discloses “the processor 50 is implemented in software adapted to run on a general-purpose computer (not shown)”) for an unmanned aerial vehicle (UAV 12), the product comprising a set of instructions stored on a computer-readable medium and executable by a processor (processor 50), the instructions comprising instructions to:
Receive a fuel delivery request (paragraph 85 discloses “At steps 202 and 204, a refueling command is issued to the mission UAV 12 and the tanking UAV 14 by timed pre-program or command from ground control”); 
Based on the request, carry a fuel parcel toward the vehicle (see steps 208, 210, 212, 216, 218, 220 in paragraph 850;
Identify the vehicle using a beacon signal sent therefrom (paragraph 85 discloses “At step 210, the mission UAV transmits an identification code and local GPS position coordinates by air-to-air radio at predetermined (e.g. 30 second) intervals and listens for a tanker reply”);
Dock to the identified vehicle (paragraph 84 discloses “The autopilot 126 provides short-range guidance commands for the maneuvering fins 54 and 56 of the seeker 30 to effect a successful docking of the seeker probe 30 form the tanker UAV 14 with the refueling port receptacle 22 of the mission UAV 12”); and
Delivery a fuel payload in response to receiving an instruction from the vehicle (paragraph 86 discloses “The mechanical lock is detected by the mission UAV (step 234) and the two UAVs hold close formation using fuel probe strain gauge signals.  At step 236, the mission UAV stops radio transmission of GPS position reports and, at step 238, sends a signal to start the flow of fuel”).
Small does not disclose the fuel delivery request being initiated from a vehicle and wherein the instructions further comprise, prior to docking: instructions to receive a validation query from the vehicle regarding a fuel type; and, in response to the query, send a reply indicating a type of fuel associated with the payload, wherein the payload comprises one of liquid fuel, an auxiliary battery, or a wireless charge.  However, this limitation is taught by Leigh.  Leigh discloses a vehicle refueling system, and paragraph 97 discloses “In operation, FMU 24 receives RF data from AIM 21 via data antennas 73 & 84, the data transceiver 75 and serial port 83.  The received data is stored in data memory 84 and portions of the received data are compared with authorization data also stored in data memory 84.  Upon successful verification that the fueling site signature, vehicle ID, the RF/ID Tag ID and the fuel type of the received data matches the authorization data and the hose is available, Microprocessor/microcontroller 87 allows the fuel dispensing hose matching the RF/ID Tag ID to dispense fuel” and paragraph 57 discloses AIM 21 being mounted within vehicle 23.  It would be obvious to a person having ordinary skill in the art to modify Small using the teachings from Leigh in order to ensure that.  

Claims 11 and 15 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0321011 by Small in view of US Patent Application Number 2007/0250452 by Leigh, in further view of US Patent Application Number 2018/0075567 by Mycroft.

Regarding claim 11 (dependent on claim 10), Small and Leigh do not disclose the port comprising an electronically-actuatable iris diaphragm or at least one electronically-actuatable door.  However, this limitation is taught by Mycroft.  Paragraph 72 discloses “Implementations of the present disclosure include an RFID tag embedded within in a vehicle control access system that can serve one or more of several purposes, where the opening or closing of the fuel port/door is controlled by a key or code”.  It would be obvious to a person having ordinary skill in the art to modify Small and Leigh using the teachings from Mycroft as a substitution of known types of fuel inlets for vehicles.

Regarding claim 15, Small discloses a computer (paragraph 76 discloses “the processor 50 is implemented in software adapted to run on a general-purpose computer (not shown)”), programmed to:
Initiate a fuel delivery request to be filled by an unmanned aerial vehicle (paragraph 85 discloses “At steps 202 and 204, a refueling command is issued to the mission UAV 12 and the tanking UAV 14 by timed pre-program or command from ground control”);
Determine that the UAV has docked to the vehicle (paragraph 84 discloses “The autopilot 126 provides short-range guidance commands for the maneuvering fins 54 and 56 of the seeker 30 to effect a successful docking of the seeker probe 30 form the tanker UAV 14 with the refueling port receptacle 22 of the mission UAV 12”); and 
Receive fuel therefrom (paragraph 86 discloses “The mechanical lock is detected by the mission UAV (step 234) and the two UAVs hold close formation using fuel probe strain gauge signals.  At step 236, the mission UAV stops radio transmission of GPS position reports and, at step 238, sends a signal to start the flow of fuel”).  
Small does not disclose the fuel delivery request being initiated from a vehicle and wherein prior to docking: the computer is programmed to transmit a validation query, from the vehicle, regarding a fuel type; and, in response to the query, receive a reply, from the UAV, indicating a type of fuel associated with the payload, wherein the payload comprises one of liquid fuel, an auxiliary battery, or a wireless charge.  However, this limitation is taught by Leigh.  Leigh discloses a vehicle refueling system, and paragraph 97 discloses “In operation, FMU 24 receives RF data from AIM 21 via data antennas 73 & 84, the data transceiver 75 and serial port 83.  The received data is stored in data memory 84 and portions of the received data are compared with authorization data also stored in data memory 84.  Upon successful verification that the fueling site signature, vehicle ID, the RF/ID Tag ID and the fuel type of the received data matches the authorization data and the hose is available, Microprocessor/microcontroller 87 allows the fuel dispensing hose matching the RF/ID Tag ID to dispense fuel” and paragraph 57 discloses AIM 21 being mounted within vehicle 23.  It would be obvious to a person having ordinary skill in the art to modify Small using the teachings from Leigh in order to ensure that.
Small and Leigh do not disclose electronically actuating a port on the vehicle to receive fuel therefrom.  However, this limitation is taught by Mycroft.  Paragraph 72 discloses “Implementations of the present disclosure include an RFID tag embedded within in a vehicle control access system that can serve one or more of several purposes, where the opening or closing of the fuel port/door is controlled by a key or code”.  It would be obvious to a person having ordinary skill in the art to modify Small and Leigh using the teachings from Mycroft in order to automatically open the fuel port/door for refueling.

Claims 13 and 17 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0321011 by Small in view of US Patent Application Number 2007/0250452 by Leigh, in further view of US Patent Number 9,778,653 to McClintock.

Regarding claim 13 (dependent on claim 1), Small and Leigh do not disclose the computer being further programmed to actuate a charge controller coupled between an auxiliary battery delivered by the UAV and a primary vehicle battery.  However, this limitation is taught by McClintock.  Figure 8 shows a vehicle providing an energy request 804 after it is determined that the rechargeable battery does not have enough energy stored at step 802, and then step 820 discloses energy being transferred to the rechargeable battery of the vehicle via the UAV.  It would be obvious to a person having ordinary skill to modify Small and Leigh using the teachings from McClintock in order to refuel hybrid or electric vehicles.   

Regarding claim 17 (dependent on claim 15), Mycroft further teaches the port including at least one electronically-actuatable door that opens to a chamber.  Paragraph 72 discloses “Implementations of the present disclosure include an RFID tag embedded within in a vehicle control access system that can serve one or more of several purposes, where the opening or closing of the fuel port/door is controlled by a key or code”.
Small and Mycroft do not disclose the chamber having a pair of electrical terminals.  However, this limitation is taught by McClintock.  Figure 7 shows a vehicle having a pair of electrical terminals 706 to recharge a motor of a vehicle.  It would be obvious to a person having ordinary skill to modify Small and Mycroft using the teachings from McClintock in order to refuel hybrid or electric vehicles.   

Claims 14 and 18 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0321011 by Small in view of US Patent Application Number 2007/0250452 by Leigh and US Patent Application Number 2018/0075567 by Mycroft, in further view of WO 2014/139455 by Wu.

Regarding claims 14 (dependent on claim 1) and 18 (dependent on claim 15), Small, Leigh, and Mycroft do not disclose the computer further being programmed to actuate a switch at a port on the vehicle, wherein, in a first position, the switch inhibits wireless charging of a primary vehicle battery, wherein, in a second position, the switch couples the battery to a receiving coil circuit at the port.  However, this limitation is taught by Wu.  Page 10, lines 10-14 disclose “The meter wireless charging switch 800 is controlled by the user.  When the user presses down a button connected with the meter wireless charging switch 800 upon a wireless charging prompt displayed on the meter 7 00, the meter wireless charging switch 800 is turned on, and the wireless charging procedure is started.  When the user presses down the button during the wireless charging procedure, the meter wireless charging switch is turned off, and the charging procedure is stopped”.  It would be obvious to a person having ordinary skill in the art to modify Small, Leigh, and Mycroft using the teachings from Wu in order to give better control over how much charge is being provided.  

Claim 16 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0321011 by Small in view of US Patent Application Number 2007/0250452 by Leigh and US Patent Application Number 2018/0075567 by Mycroft, in further view of US Patent Application Number 2005/0083001 by Chou.

Regarding claim 16 (dependent on claim 15), Small does not disclose the port including an electronically actuatable iris diaphragm which opens to a liquid fuel chamber.  However, this limitation is taught by Chou.  Chou discloses an actuatable iris diaphragm (221, 222) for an aperture 223 electronically controlled by controller 100.  It would be obvious to modify Small, Leigh, and Mycroft using the disclosures from Chou as a substitution of known ways to close a port.   

Response to Arguments
Applicant’s arguments filed 3/21/2022 have been fully considered but are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642